DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 29 May 2020.  The information therein was considered. 

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a method of forming an electronic device comprising: forming a stack precursor comprising alternating first materials and second materials on a base material, the first materials and the second materials exhibiting different melting points; removing a portion of the alternating first materials and second materials to form a pillar opening through the alternating first materials and second materials; forming a sacrificial material in the pillar opening; removing the first materials to form first spaces between the second materials, the first materials formulated to be in a liquid phase or in a gas phase at a first removal temperature; forming a conductive material in the first spaces; removing the second materials to form second spaces between the conductive materials, the second materials formulated to be in a liquid phase or in a gas phase at a second removal temperature; forming a dielectric material in the second spaces; removing the sacrificial material from the pillar opening; and forming cell materials in the pillar opening; and as recited in independent claim 12, a method of forming an electronic device comprising: forming alternating first materials and second materials on a base material, the first materials and the second materials formulated to be removable at different temperatures and exhibiting melting points differing from one another by between about 50C and about 1500C; exposing a portion of the alternating first materials and second materials to a thermal process to form a pillar opening through the alternating first materials and second materials; forming a sacrificial material in the pillar opening; exposing the first materials to a temperature above a melting point of the first material and below a melting point of the second material to remove the first materials and to form first spaces; forming a conductive material in the first spaces; exposing the second materials to a temperature above a melting point of the second material to remove the second materials and to form second spaces; forming a dielectric material in the second spaces; removing the sacrificial material from the pillar opening; and forming cell materials in the pillar opening; and as recited in independent claim 25, a method of forming an electronic device comprising: forming alternating first materials and second materials on a base material, the first materials and the second materials formed in a solid phase and the first materials and the second materials formulated to be removable at different temperatures; exposing a portion of the alternating first materials and second materials to a thermal etch process to form a pillar opening through the alternating first materials and second materials; forming a sacrificial material in the pillar opening; removing the first materials to form first spaces between the second materials; forming a conductive material in the first spaces; removing the second materials to form second spaces between the conductive materials; forming a dielectric material in the second spaces; removing the sacrificial material from the pillar opening; and forming cell materials in the pillar opening.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nam et al. US 9,431,416 teach a plasma-less thermal etch process performed below about 500° C to maximize the etch selectivity of sacrificial layers with respect to a substrate and interlayer insulating layers.
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/31/2022